TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 27, 2013



                                      NO. 03-12-00529-CV


        Forest North/Springwoods Co-Operative Recreation Association, Appellant

                                                 v.

      City of Austin; Marc Ott, City Manager; Sara L. Hensley, Director of Parks and
               Recreation; and Tom Nelson, Director of Acquatics, Appellees




    APPEAL FROM THE 368TH DISTRICT COURT OF WILLIAMSON COUNTY
      BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
               DISMISSED FOR WANT OF JURISDICTION --
                  OPINION BY CHIEF JUSTICE JONES;
              DISSENTING OPINION BY JUSTICE GOODWIN




THIS CAUSE having this day come on to be considered, and the Court being of the opinion that

it is without jurisdiction of the cause and that the appeal should therefore be dismissed for want

of jurisdiction: IT IS ACCORDINGLY considered, adjudged and ordered that the appeal is

dismissed for want of jurisdiction. It is FURTHER ordered that the appellant pay all costs

relating to this appeal, both in this Court and the court below; and that this decision be certified

below for observance.